UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6334



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VINCENT B. BEST,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:93-cr-00216-3)


Submitted: June 15, 2007                    Decided:   June 22, 2007



Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent B. Best, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vincent B. Best seeks to appeal the district court’s

order denying his “petition for clarification determination” of the

court’s prior order denying in part and granting in part his motion

for reduction of sentence under 18 U.S.C.A. § 3582 (West 2000 &

Supp. 2007). In criminal cases, the defendant must file the notice

of appeal within ten days after the entry of judgment.      Fed. R.

App. P. 4(b)(1)(A); see United States v. Alvarez, 210 F.3d 309, 310

(5th Cir. 2000) (holding that § 3582 proceeding is criminal in

nature and ten-day appeal period applies).       With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to file

a notice of appeal.   Fed. R. App. P. 4(b)(4); United States v.

Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The district court entered its order denying Best’s

petition for clarification on August 17, 2006.       The notice of

appeal was filed on February 9, 2006.*   Because Best failed to file

a timely notice of appeal or to obtain an extension of the appeal

period, we dismiss the appeal.    We dispense with oral argument

because the facts and legal contentions are adequately presented in




     *
      See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                              - 2 -
the materials before the court and argument would not aid the

decisional process.

                                                    DISMISSED




                            - 3 -